DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 20160240084 A1) in view of Azuma (JP 2002221573 A, all citations provided from machine translation attached) and Akiyama (WO 2014125810 A1, all citations provided from machine translation attached).

Regarding claim 1, Takeuchi teaches an object detection device applied to an object detection system which includes an object detection sensor installed in a vehicle so as to be oriented outward to detect an object around the vehicle and a warning device so as to notify a user of a detection error of the object detection sensor. (Abstract, Paragraphs 8, 41, 152)

Takeuchi also teaches a memory, a processor (10) and a set of computer-readable instructions stored on the memory that causes the processors to implement said instructions. (Paragraphs 35, 52, 55)

Takeuchi also teaches instructing the warning device to notify the user of the detection error based on change in an output received from the object detection sensor, if any, occurring in the object detection sensor, and bringing be the object detection system into an error-handling state. (Paragraphs 41-43, Paragraph 37, Paragraph 54, Fig.1, Fig.2, Fig.8, 10, 50, 52) Takeuchi teaches warning the driver of a collision with an obstacle, namely, if the forward TTC is less than or equal to a predetermined threshold (detection error) TFon_th1 (change in an output received), the PCS-ECU 40 starts alarming to warn the driver of the vehicle 100. 50, the meter 52 displays an alarm (a predetermined indicator, for example, a character, symbol, a figure, etc.) stating that there is a likelihood of a collision with an obstacle ahead of the vehicle 100, this display of an alarm is a form of error-handling state. 

Takeuchi does not explicitly teach matter adhering onto portions of the object detection sensor or matter adhering onto portions of an outer surface of the vehicle in a transmitting direction of ultrasonic waves from the object detection sensor

Azuma teaches matter adhering onto portions of the object detection sensor or matter adhering onto portions of an outer surface of the vehicle in a transmitting direction of ultrasonic waves from the object detection sensor. (Page.3, Paragraphs 12-14, Page.4, Paragraphs 1-4, Claim 2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Takeuchi to incorporate matter adhering onto portions of the object detection sensor or matter adhering onto portions of an outer surface of the vehicle in a transmitting direction of ultrasonic waves from the object detection sensor in order to prevent the detection of a curb or the like in which the lower part of the vehicle does not collide. 

Takeuchi also teaches determining whether an error correction action has been performed by a user to correct the detection error, under conditions where the user has been notified of the detection error occurring in the object detection sensor. (Paragraph 65, Paragraph 91, Paragraphs 44, 49, Fig.4, Fig.5, Fig.8) Takeuchi teaches in Fig.8 at S511-S512 that if the vehicle stops the alarm will be released based on the alert to the user from the alarm buzzer 62 and PCS system 2, therefore a user which could be the driver or breaking system is 

Takeuchi teaches changing predetermined cancellation conditions in order that the error-handling state is likely to be canceled when the cause of the detection error in the object detection sensor has been eliminated, compared to when not eliminated, by decrementing at least one value of at least one parameter which indicates the predetermined cancellation conditions for cancelling the error-handling state when the error correction action is determined to have been performed, compared to when not performed.. (Paragraph 44, Paragraph 46, Paragraph 49, Paragraph 65, Paragraph 107, Paragraph 113, Fig.8 ) Takeuchi teaches in Fig.8 at S511-S512 that if the vehicle stops the alarm will be released based on the alert to the user from the alarm buzzer 62 and PCS system 2, therefore a user which could be the driver or breaking system is notified of an error and respond accordingly and if the response stops the vehicle the alarm releases. Takeuchi further teaches decrementing at least one value of at least one parameter by the meter ECU 50 and the PCS-ECU 40. Takeuchi teaches that in response to receiving the indication of the backward FHL Flashing Hazard Lamp (error-handling state) release the PCS-ECU 40 decrements (−1) the backward FHL state flag, thus the backward FHL is released thus the system is taken out of an error-handling state. Furthermore Takeuchi teaches the meter ECU 50 decrements (−1) the backward FHL and transmits an operation release signal to the hazard lamp 80 to stop the hazard lamp 80 from blinking thus the system is taken out of an error-handling state. The claim language of “in order that the error-handling state is likely to be canceled when the cause of the detection error in the object detection sensor has been eliminated, compared to when not eliminated” is a case of intended use/desired outcome and therefore has no patentable weight. 

Takeuchi does not explicitly teach decrementing at least one upper limit value.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Takeuchi to incorporate decrementing at least one upper limit value in order to establish continuity with the point sequence for the section of the previous distance point.

Regarding claim 7, the claim disclose substantially the same limitations, as claim 1. All limitations as recited have been analyzed and rejected with respect to claim 7, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 7 is rejected for the same rational over the prior art cited in claim 1.  

Regarding claim 2, Takeuchi teaches wherein the cancellation conditions include acquisition of normal outputs of the object detection sensor a predetermined number of times or acquisition of normal outputs of the object detection sensor during a predetermined time. (Paragraph 44-49, Fig.8, Fig.9)

Takeuchi also teaches the processor (40, 50) changes the cancellation conditions by decrementing of the at least one limit value the predetermined number of times or the predetermined time when the error correction action is determined to have been performed, compared to when not performed. (Paragraph 107, Paragraph 113, Paragraph 44, Paragraph 49, Fig.6, Fig.8, Fig.9)

Takeuchi does not explicitly teach decrementing at least one upper limit value.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Takeuchi to incorporate decrementing at least one upper limit value in order to establish continuity with the point sequence for the section of the previous distance point.

Regarding claim 8, the claim disclose substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claim 8, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 8 is rejected for the same rational over the prior art cited in claim 2. 

Regarding claim 3, Takeuchi teaches wherein, if the cancellation 25conditions are changed, the processor (40, 50) maintains the changed cancellation 21conditions for a predetermined period, irrespective of the detection state of the object detection sensor. (Paragraph 164, Paragraph 174, Paragraphs 113-114, Fig.4, Fig.6) Takeuchi discloses in Fig.4 at S101 that if alarm is not in operation it follows S102-S106 but if cancellation conditions change and alarm is in operation it follows S107-S111. Furthermore Takeuchi discloses in Fig.6 a same method of operation wherein if S301 is or isn’t in operation (cancelation conditions) it will follow different steps of operation. 

Regarding claim 9, the claim disclose substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claim 9, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 9 is rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 5, Takeuchi teaches wherein processor (40, 50) makes a determination of an occurrence of a change in output of the object 10detection sensor, and uses the determination as a basis for determining the error correction action. (Paragraph 8, Paragraphs 44-49, Paragraph 60, Claim.1, Fig.4, Fig.6)

Regarding claim 11, the claim disclose substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claim 11, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 11 is rejected for the same rational over the prior art cited in claim 5.  

Regarding claim 6, Takeuchi teaches wherein the processor (40, 50) instructs the warning device to issue a notification in response to determining that the error correction action has been performed, the notification being that a cancellation process for the error-handling state is being executed in response to the error correction action. (Paragraphs 53-54, Paragraph 59, Paragraph 62)

Regarding claim 12, the claim disclose substantially the same limitations, as claim 6. All limitations as recited have been analyzed and rejected with respect to claim 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 6.  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Azuma and Akiyama as applied to claim 1, and in further view of Barfield (US 20160036964 A1).

Regarding claim 4, Takeuchi teaches a processor (40, 50) that determines parameters as error correction actions. (Paragraph 65, Paragraph 91, Paragraphs 44, 49, Fig.4, Fig.5, Fig.8) 
Takeuchi does not explicitly teach determining either of user's exit of the vehicle and entry of the vehicle, as the error correction action.

Barfield teaches determining either of user's exit of the vehicle and entry of the vehicle. (Paragraph 123, lines 14-18) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Takeuchi to incorporate determining either of user's exit of the vehicle and entry of the vehicle as taught by Barfield in order to determine the actions and presents of a user.

Regarding claim 10, the claim disclose substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 10 is rejected for the same rational over the prior art cited in claim 4.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645